--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS AGREEMENT dated for reference the 17th day of September, 2008.

 AMONG:           HORIYOSHI III WORLDWIDE LTD. aka HORIYOSHI THE THIRD, a Hong
Kong company, of 16E Neich Tower, 128 Gloucester Road, Wanchai, Hong Kong.      
  (herein called the “Licensee”)          AND:     STONE CORPORATION INC., a
corporation existing under the laws of the Japan with its executive office at
Aoyama House #402 4-3-3 Shibuya, Shibuya- Ku, Tokyo, Japan, 150-0002        
(herein called “Licensor”)  

WHEREAS:

A.        By grant from Yoshihito Nakano, also known as Master Horiyoshi III of
Yokohama (hereinafter the “Artist”) , the Licensor is the proprietor of all
copyright and all ancillary rights throughout the world in (the “Licensor
Copyrights”) and to certain graphic and pictoral works by the Artist, including
the particular works identified on Schedule 1attached hereto, or added by future
Addendum thereto, and incorporated herein by reference (the identified works
hereinafter referred to as "Licensed Works").

B.        Licensor has adopted, used, and is the proprietor of the trademarks
"Horiyoshi," "Horiyoshi III," "Horiyoshi the Third", and all related graphic
trademarks, including all past and future trademark registrations and
applications therefor throughout the world (collectively the “Licensor Trademark
Rights”).

C.        Licensor is the sole and exclusive licensor of the Licensed Works and
the Trademark Rights throughout the world.

D.        The Licensor Copyrights and the Licensor Trademark Rights, and all
ancillary rights related thereto are designated herein together as constituting
the Intellectual Property rights concerned by the present License Agreement,
(herein called the “IP Rights”). The IP Rights and any applications or
registrations related thereto are more particularly described in Schedule 2 to
this License Agreement.

E.        The Licensee wishes to acquire from the Licensor and Licensor agrees
to grant to the Licensee the exclusive right to use the IP Rights for the
manufacture and sale of certain branded products (the “Products”) including the
particular Products identified on Schedule 3 attached hereto, or added by future
Addendum thereto .

F.        The Licensee will be the sole and exclusive manufacturer and
distributor of the Products and the Licensee will sell such Products on a
worldwide basis.

G.        The Licensor has agreed to grant Licensee the exclusive right to use
the IP Rights under the terms and conditions as set forth in this License
Agreement.

NOW THEREFORE in consideration of the premises and the respective covenants,
agreements representations, warranties and indemnities of the parties herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged) the parties hereto covenant and
agree as follows:

--------------------------------------------------------------------------------


1.

DEFINED TERMS

      1.1

For the purposes of this Agreement, unless the context otherwise requires, the
following terms will have the respective meanings set out below and grammatical
variations of such terms will have corresponding meanings:

      (a)

“Business Day” means any day which is not a Saturday, Sunday or statutory
holiday in the United States;

      (b)

“Effective Date” means September 17, 2008;

      (c)

“IP Rights” has the meaning as ascribed in the Clause D of the preamble above;
and

      (d)

“Products” has the meaning as ascribed in Clause E of the preamble above.

      1.2

Currency. Unless otherwise indicated, all dollar amounts in this License
Agreement are expressed in United States funds.

      1.3

Sections and Headings. The division of this License Agreement into Articles,
sections and subsections and the insertion of headings are for convenience of
reference only and will not affect the interpretation of this License Agreement.
Unless otherwise indicated, any reference in this License Agreement to an
Article, section, subsection or Schedule refers to the specified Article,
section or subsection of or Schedule to this License Agreement.

      1.4

Number, Gender and Persons. In this License Agreement, words importing the
singular number only will include the plural and vice versa, words importing
gender will include all genders and words importing persons will include
individuals, corporations, partnerships, associations, trusts, unincorporated
organizations, governmental bodies and other legal or business entities of any
kind whatsoever.

      1.5

Entire Agreement. This License Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether written
or oral. There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as herein provided.

      1.6

Time of Essence. Time will be of the essence of this License Agreement.

      1.7

Applicable Law. This License Agreement will be construed, interpreted and
enforced in accordance with, and the respective rights and obligations of the
parties will be governed by, the laws of the State of California. All claim
demands, disputes, controversies, differences, or misunderstandings between the
Parties relating to this Agreement shall be settled by arbitration before one
arbitrator to be appointed in accordance with the rules of the American
Association of Arbitration, such proceeding to be held in Los Angeles,
California, in the English language and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.

      1.8

Amendments and Waivers. No amendment or waiver of any provision of this License
Agreement will be binding on either party unless consented to in writing by such
party. No waiver of any provision of this License Agreement will constitute a
waiver of any other provision, nor will any waiver constitute a continuing
waiver unless otherwise provided.

      1.9

Schedules. The following Schedules are attached to and form part of this License
Agreement: All terms defined in the body of this License Agreement will have the
same meaning in the Schedule attached hereto.

Schedule 1 - Description of Licensed Works
Schedule 2 – Description of IP Rights
Schedule 3 – Descriptions of Products
Schedule 4 – Consent of Yoshihito Nakano

--------------------------------------------------------------------------------


2.

GRANT OF LICENSE

    2.1

The Licensors hereby grant to the Licensee, effective as of the Effective Date
and for a period of 35 years, an exclusive worldwide license, to use the IP
Rights and to exclusively manufacture and distribute the Products for
consideration of the License Fee defined in Article 5 hereafter (the “License”).

    2.2

Licensee may assign or sublicense the IP Rights or manufacturing and
distribution rights granted under this license with prior written notice to
Licensor.

    2.3

The Licensee agrees to assist the Licensor in recording this License Agreement
with appropriate government authorities where such recording is required by law
or regulation or where such recording is permitted or desired by the Licensor.

    2.4

The Licensors shall not continue to use the IP Rights for its business and shall
not sell or agree to sell or to license all or any portion of the IP Rights,
other than as set out in Section 6.

    2.5

The Licensor undertakes, for a period of ten years from the signature of the
License Agreement, to keep in force the existing trademark registrations in the
countries where they were filed. During this period of ten years, in any country
designated in the international trademark registrations where the Licensor would
decide not to file a national application or to waive a trademark registration
or a trademark, the Licensee will have the option to incur costs to defend the
corresponding rights.

    3.

USE OF LICENSE AND PURCHASE OF PRODUCTS

    3.1

The Licensee shall manufacture and distribute the Products and shall use and
sell the Products under the Licensor's Trademark(s):

    3.2

The License is exclusive to the Licensee worldwide,

    3.3

The Licensor shall be solely entitled throughout the world to manufacture and to
sell any merchandise derived from, based upon, or incorporating the Licensed
Works, including but not limited to the Products.

    3.4

The Licensor shall be solely entitled throughout the world to carry on business
and to sell any merchandise, including but not limited to the Products, under
the Licensor`s Trademark(s).

    4.

OWNERSHIP

    4.1

Licensee acknowledges and agrees that, as between the parties to this License
Agreement and subject to the rights and licenses granted herein, Licensor is,
and at all times shall remain, the sole and exclusive owner of all right, title
and interest, throughout the world, in and to all IP Rights, and any copies of
the Licensed Works, whether made on or behalf of Licensor or Licensee.

    5.

LICENSE FEE

    5.1

In consideration of the grant of the License and rights to Licensee hereunder,
and of the covenants of Licensor herein, Licensee shall pay to Licensor the sum
of $10 upon execution by the parties of this Agreement.


--------------------------------------------------------------------------------


6.

RIGHT OF FIRST PURCHASE

      6.1

In the event that Licensor intends to sell the IP Rights, the Licensee shall
have a first right of purchase for the IP Rights for so long as this License
Agreement is in effect,

     

(the “ROFP Events”).

      6.2

The right of first purchase may be exercised by the Licensee within 30 days
following notice of a ROFP Event by notifying the Licensor in writing. The
purchase price of the IP Rights and the associated technology shall be
calculated using the following formula: the purchase price of the IP Rights and
the associated technology shall be equal to two (2) times the average annual
gross sales turnover of the Products made by Licensee on the three years
preceding the date of exercise of the right of purchase of the IP Rights.

      6.3

In addition to the first right of purchase contained in above clause 6.1,
Licensee shall have a right of purchase for the IP Rights within seven (7) years
prior to the expiration of this Agreement. The purchase price of the IP Rights
and the associated technology shall be calculated using the following formula:
the purchase price of the IP Rights and the associated technology shall be equal
to two (2) times the average annual gross sales turnover of the Products made by
Licensee on the three years preceding the date of exercise of the right of
purchase of the IP Rights

      6.4

In the event that Licensor wishes to sell any Licensed Work, such sale shall
have no bearing on any IP Rights related to such Licensed Work, and Licensee
shall be entitled to retain and produce as many copies, prints, or other
reproductions or adaptation in any media of such Licensed Work for the purpose
of exercising the rights granted to Licensee herein.

      7.

TERMINATION AND EXTENSION

      7.1

Except as otherwise provided, this License Agreement shall terminate
automatically at the end of the term specified in Section 2.1.

      7.2

The Licence Agreement will be terminated if a bankruptcy proceeding is filed
against the Licensee.

      7.3

The License Agreement will not terminate if a bankruptcy proceeding is filed
against the Licensor.

      8.

INDEMNIFICATION, REMEDIES, SURVIVAL

      8.1

For the purposes of this Section 8 the terms “Loss” and “Losses” mean any and
all demands, claims, actions or causes of action, assessments, losses, damages,
liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by Licensor or Licensee including damages for lost profits or lost
business opportunities.

      8.2

Licensor will be limited to Licensor`s remedy at law for damages (if any) and
will not be entitled to rescind or terminate this Agreement or to seek
injunctive relief which may prevent or impair the production, distribution or
other exploitation of the IP Rights or Products described herein.

      8.3

Agreement of Licensor to Indemnify

      (a)

Licensor will indemnify, defend, and hold harmless, to the full extent of the
law, for a period of three years from the termination of the License Agreement,
the Licensee and its shareholders from, against, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by the Licensee
and its shareholders by reason of, resulting from, based upon or arising out of:


--------------------------------------------------------------------------------


  (i)

the breach by Licensor of any representation or warranty of Licensor contained
in or made pursuant to this License Agreement, any Licensor document or any
certificate or other instrument delivered pursuant to this License Agreement; or

        (ii)

the breach or partial breach by Licensor of any covenant or agreement of
Licensor made in or pursuant to this License Agreement, any Licensor document or
any certificate or other instrument delivered pursuant to this License
Agreement.


8.4

Agreement of Licensee to Indemnify

        (a)

Licensee will indemnify, defend, and hold harmless, to the full extent of the
law, for a period of three years from the termination of this License Agreement,
the Licensor from, against, for, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Licensor by reason of,
resulting from, based upon or arising out of:

        (i)

the breach by Licensee of any representation or warranty of Licensee contained
in or made pursuant to this License Agreement, any Licensee document or any
certificate or other instrument delivered pursuant to this License Agreement; or

        (ii)

the breach or partial breach by Licensee of any covenant or agreement of
Licensee made in or pursuant to this Agreement, any Licensee document or any
certificate or other instrument delivered pursuant to this License Agreement.


9.

REPRESENTATIONS AND WARRANTIES OF THE LICENSOR

        9.1

Each Licensor represents and warrants to the Licensee, with the intent that the
Licensee will rely thereon in entering into this License Agreement and in
concluding the transactions contemplated hereby, as follows:

        (a)

Licensor warrants that to the best of its knowledge the use of the IP Rights as
intended through this License Agreement, does not infringe upon the rights of
third parties;

        (b)

Licensor warrants that to the best of its knowledge the IP Rights is valid,
maintained and enforceable towards third parties worldwide, and that the IP
Rights shall be properly maintained during the term of this License Agreement.

        (c)

the execution and delivery of this License Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary limited liability company action on the part of the Licensor, and this
License Agreement constitutes a valid and binding obligation of the Licensor
enforceable against the Licensor in accordance with its terms; except as
enforcement may be limited by bankruptcy, insolvency and other laws affecting
the rights of creditors generally and except that equitable remedies may be
granted only in the discretion of a court of competent jurisdiction;

        (d)

except as will be remedied by the consents, approvals, releases, and discharges
described in Schedule 2 - Consents attached hereto, neither the execution and
delivery of this License Agreement nor the performance of the Licensor’s
obligations hereunder will:

        (i)

violate or constitute default under any order, decree, judgment, statute,
by-law, rule, regulation, or restriction applicable to the Licensor, the IP
Rights, or any contract, agreement, instrument, covenant, mortgage, or security,
to which the Licensor is a party or which are binding upon the Licensor,

        (ii)

to the knowledge of the Licensor, result in any fees, duties, taxes,
assessments, penalties or other amounts becoming due or payable by the Licensee
under any sales tax legislation. .


--------------------------------------------------------------------------------


  (iii)

give rise to the creation or imposition of any encumbrance on the IP Rights,

        (iv)

violate or constitute default under any license, permit, approval, consent or
authorization held by the Licensor, or

        (v)

violate or trigger any liability on behalf of the Licensee pursuant to any
legislation governing the licensing of the IP Rights by the Licensor;


  (e)

the Licensors collectively own and possess and have good and marketable title to
the IP Rights free and clear of all encumbrances of every kind and nature
whatsoever;

        (f)

no person other than the Licensee has any written or oral agreement or option or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase or acquisition from the
Licensor of any of the IP Rights;

        (g)

There are no actions, suits, proceedings, investigations, complaints, orders,
directives, or notices of defect or noncompliance by or before any court,
governmental or domestic commission, department, board, tribunal, or authority,
or administrative, licensing, or regulatory agency, body, or officer issued,
pending, or to the best of the Licensor’s knowledge threatened against or
affecting the Licensor or in respect of the IP Rights; and

        (h)

there is no requirement applicable to the Licensor to make any filing with, give
any notice to or to obtain any license, permit, certificate, registration,
authorization, consent or approval of, any governmental or regulatory authority
as a condition to the lawful consummation of the transactions contemplated by
this Agreement, except for the filings, notifications, licenses, permits,
certificates, registrations, consents and approvals described in Schedule 3 -
Consents, or that relate solely to the identity of the Licensee or the nature of
any business carried on by the Licensee except for the notifications, consents
and approvals described in Schedule 3 – Consents.


10.

REPRESENTATIONS OF THE LICENSEE

      10.1

The Licensee represents and warrants to the Licensor as follows, with the intent
that the Licensor will rely thereon in entering into this License Agreement and
in concluding the transactions contemplated hereby, that:

      (a)

the Licensee is a corporation duly incorporated, validly existing, and in good
standing under the laws of Japan and has the power, authority, and capacity to
enter into this License Agreement and to carry out its terms;

      (b)

the execution and delivery of this License Agreement and the completion of the
transactions contemplated hereby has been duly and validly authorized by all
necessary corporate action on the part of the Licensee, and this Agreement
constitutes a valid and binding obligation of the Licensee enforceable against
the Licensee in accordance with its terms; except as enforcement may be limited
by bankruptcy, insolvency and other laws affecting the rights of creditors
generally and except that equitable remedies may be granted only in the
discretion of a court of competent jurisdiction;

      (c)

there is no requirement for the Licensee to make any filing with, give any
notice to or obtain any license, permit, certificate, registration,
authorization, consent or approval of, any government or regulatory authority as
a condition to the lawful consummation of the transactions contemplated by this
License Agreement;

      (d)

neither the execution and delivery of this License Agreement nor the performance
of the Licensee’s obligations hereunder will violate or constitute a default
under the constating documents, by-laws, or articles of the Licensee, any order,
decree, judgment, statute, by-law, rule, regulation, or restriction applicable
to the Licensee, or any contract, agreement, instrument, covenant, mortgage or
security to which the Licensee is a party or which are binding upon the
Licensee;


--------------------------------------------------------------------------------


(e)

Except as disclosed herein, (i) there are no actions, suits, proceedings,
investigations, complaints, orders, directives, or notices of defect or
non-compliance by or before any court, governmental or domestic commission,
department, board, tribunal, or authority, or administrative, licensing, or
regulatory agency, body, or officer issued, pending, or to the best of the
Licensee’s knowledge threatened against or affecting the Licensee; and (ii) the
Licensee is in compliance in all material respects with all applicable laws
applicable to Licensee and its business; and

      (f)

The Licensee will use its reasonable best efforts to ensure the commercial
success of the Products during the life of this License Agreement.

      11.

NON MERGER

      11.1

The representations, warranties, covenants, and agreements of the Licensor
contained herein and those contained in the documents and instruments delivered
pursuant hereto or in connection herewith will survive the Effective Date and
the term of this License Agreement, and notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases the Licensor of such representation,
warranty, covenant, or agreement), or any investigation by the Licensee, same
will remain in full force and effect.

      11.2

The representations, warranties, covenants, and agreements of the Licensee
contained herein and those contained in the documents and instruments delivered
pursuant hereto or in connection herewith will survive the Effective Date and
the term of this License Agreement, and notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases the Licensee of such representation,
warranty, covenant, or agreement), or any investigation by the Licensor, same
will remain in full force and effect.

      12.

FURTHER ASSURANCES

      12.1

From time to time subsequent to the Effective Date, the parties covenant and
agree, at the expense of the requesting party, to promptly execute and deliver
all such further documents and instruments and do all such further acts and
things as may be required to carry out the full intent and meaning of this
Agreement and to effect the transactions contemplated hereby.

      13.

ASSIGNMENT

      13.1

This Agreement may not be assigned by any party hereto without the prior written
consent of the other parties hereto.

      14.

SUCCESSORS AND ASSIGNS

      14.1

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

      15.

COUNTERPARTS

      15.1

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

      16.

NOTICES

      16.1

Any notice required or permitted to be given under this Agreement will be in
writing and may be given by personal service or by prepaid registered mail, and
addressed to the proper party or transmitted by electronic facsimile generating
proof of receipt of transmission at the address first written above, or to such
other address or facsimile number as any party may specify by notice. Any notice
sent by registered mail as aforesaid will be deemed conclusively to have been
effectively given on the fifth business day after posting; but if at the time of
posting or between the time of posting and the third business day thereafter
there is a strike, lockout or other labour disturbance affecting postal service,
then such notice will not be effectively given until actually received. Any
notice transmitted by electronic facsimile will be deem conclusively to have
been effectively given if evidence of receipt is obtained before 5:00 p.m.
(recipient’s time) on a Business Day, and otherwise on the Business Day next
following the date evidence of receipt of transmission is obtained by the
sender.


--------------------------------------------------------------------------------


17.

TENDER AND EXTENSIONS

    17.1

Tender may be made upon the Licensor or Licensee or upon the solicitors for the
Licensor or Licensee and such solicitors are expressly authorized by their
respective clients to confirm extensions of the Effective Date.

    18.

REFERENCE DATE

    18.1

This Agreement is dated for reference and will become binding and effective as
of the date first above written,

IN WITNESS WHEREOF the parties have executed and delivered these presents on the
dates indicated below.

HORIYOSHI III WORLDWIDE LTD.

Per: /s/Mitsuo Kojima
        Authorized Signatory

Dated: September 17, 2010

STONE CORPORATION INC.

Per: /s/Steve Sang Keun Suk
        Authorized Signatory

Dated: September 17, 2010

--------------------------------------------------------------------------------

LIST OF SCHEDULES

Schedule Description     1 Description of Licensed Works     2 Description of IP
Rights     3 Descriptions of Products     4 Consent of Yoshihito Nakano


--------------------------------------------------------------------------------

SCHEDULE 1

Description of Licensed Works

See Attached

--------------------------------------------------------------------------------

SCHEDULE 2

Description of IP Rights

Copyrights:

See Attached

Trademarks:

1. "Horiyoshi,"     2. "Horiyoshi III,"     3. "Horiyoshi the Third"     4.
“Master Horiyoshi III”     5. “Master Horiyoshi the Third”


--------------------------------------------------------------------------------

SCHEDULE 3

Description of Products

1. Fashion apparel for men, women and youths, including but not limited to
dress, casual, and athletic pants, shorts, shirts, sweaters, and outerwear.

2. Fashion accessories for men, women, and youths including but not limited to
leather goods, bags, purses, wallets, gloves, underwear, neckwear, and headwear.

3. Footwear for men, women, and youths.

4. Fragrances and beauty products for men, women, and youths.

5. Jewellery and timepieces for men, women and youths.

6. Stationary and paper products, including but not limited to greeting cards,
gift tags, wrapping paper, gift boxes and gift bags.

--------------------------------------------------------------------------------

SCHEDULE 4

Consent of Yoshihito Nakano

September 17, 2008

HORIYOSHI THE THIRD LIMITED
16E Neich Tower, 128 Gloucester Road,
Wanchai, Hong Kong.

Sirs,

Reference is made to the License Agreement (the “Agreement”) between Horiyoshi
the Third Limited (“Licensee”) and Stone Corporation Inc. (“Licensor”) I,
Yoshihito Nakano, have heretofore entered into an agreement with Licensor
regarding the Licensed Works and the IP Rights (as those terms are defined in
the License Agreement) and confirm that Licensor has the right and authority to
enter into the Agreement and to grant to Licensee the right and title therein
granted, upon the terms and conditions therein specified.

I am familiar with each and all the terms, covenants, conditions of the
Agreement and hereby consent to the execution thereof; that the representations
and warranties of Licensor contained in the Agreement are true and correct in
all respects, and that I have grated to Licensor all of the rights granted by
Licensor to Licensee under the Agreement.

I hereby consent to the use of my name, approved likeness and approved biography
by the Licensee in connection with the use and exploitation by Licensee of the
rights granted under the Agreement.

Accepted and Agreed by:

/s/Yoshihito Nakano
Yoshihito Nakano

--------------------------------------------------------------------------------